     Case 21-01036-ABA               Doc 4-1 Filed 02/23/21 Entered 02/23/21 12:50:44       Desc
                                      Certification of Service Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

JENKINS & CLAYMAN
Eric J Clayman, Esquire
412 White Horse Pike
Audubon, NJ 08106
(856)546-9696
Attorney for Defendant
 In Re:                                                      Case No.:              20-23044
                                                                              ____________________

Raymond Zane                                                 Adv. No.:        ____________________
                                                                                    21-01036

                                                             Hearing Date:    ____________________
 debtor(s)
                                                             Judge:                   ABA
                                                                              ____________________




                                        CERTIFICATION OF SERVICE

1.        I, ____________________________
                    Kevin Fontanilla      :

           represent the _____________________ in the above-captioned matter.
          ✔ am the secretary/paralegal for ____________________,
                                              Eric J Clayman    who represents the
          _______________
          %DJXU&RQVWUXFWLRQ//&   in the above captioned matter.
          &UHGLWRU


           am the ______________________ in the above case and am representing myself.



2.        On _______________________
                February 23, 2021    , I sent a copy of the following pleadings and/or documents to the
          parties listed in the chart below:

          Defendant's Answer to Plaintiff's Complaint to Avoid and Recover Fraudulent Transfers
          Pursuant to 11 U.S.C. §§544, 548, and 550




3.        I hereby certify under penalty of perjury that the above documents were sent using the mode of
          service indicated.



       February 23, 2021
Dated: _______________________                                __________________________________
                                                              /s/ Kevin Fontanilla
                                                              Signature
  Case 21-01036-ABA       Doc 4-1 Filed 02/23/21 Entered 02/23/21 12:50:44       Desc
                           Certification of Service Page 2 of 2




 Name and Address of Party Served       Relationship of               Mode of Service
                                       Party to the Case

Maureen P. Steady                                           Hand-delivered
c/o Jeffrey Kurtzman, Esquire                              ✔ Regular mail
                                                           
Kurtzman Steady LLC
2 Kings Highway West, Suite 102                             Certified mail/RR
Haddonfield, New Jersey 08033          &KDSWHU          ✔ E-mail
                                                           
kurtzman@kurtzmansteady.com            7UXVWHH3ODLQWLII   ✔ Notice of Electronic Filing (NEF)
                                                           
                                                            Other ______________________
                                                             (as authorized by the court *)

Empire TF7 Holdings, LLC                                    Hand-delivered
c/o Adam Greenberg, Esquire                                ✔ Regular mail
                                                           
Honig & Greenberg
1949 Berlin Road, Suite 200 Cherry                          Certified mail/RR
Hill, New Jersey 08003-3737              Co-Defendant      ✔ E-mail
                                                           
agreenberg@hgllclaw.com
                                                            Notice of Electronic Filing (NEF)
                                                            Other ______________________
                                                             (as authorized by the court *)

                                                            Hand-delivered
                                                            Regular mail
                                                            Certified mail/RR
                                                            E-mail
                                                            Notice of Electronic Filing (NEF)
                                                            Other ______________________
                                                             (as authorized by the court *)

                                                            Hand-delivered
                                                            Regular mail
                                                            Certified mail/RR
                                                            E-mail
                                                            Notice of Electronic Filing (NEF)
                                                            Other ______________________
                                                             (as authorized by the court *)




                                           2
